Exhibit 99.1 O cean P ower T echnologies Establishes a Houston Presence To Support Oil & Gas Business Development Pennington, NJ – July 25 , 201 7 – Ocean Power Technologies, Inc. (NASDAQ: OPTT) (“OPT” or the “Company”) announced today that it has established a presence in Houston, Texas to more effectively support the Company’s oil & gas business development activities. David Marchetti, OPT’s new Director of Global Applications, will manage the Company’s daily business development activities in Houston. Mr. Marchetti brings an impressive set of technical and business skills he developed over his 28-year career in the oil and gas industry. He had held various positions with increasing levels of responsibility spanning from business development, engineering and product development, manufacturing and operations, to aftermarket. David has a proven track record and demonstrated expertise in oil and gas subsea production systems, remotely operated vehicle systems, and general machine design. In his global applications role for OPT, David’s focus will be to work closely with customers to understand their challenges, and to develop unique solutions which integrate the OPT PowerBuoy in order to support customer subsea remote offshore operations from concept through deployment and beyond. “Our expansion to Houston is a direct reflection of the interest level we’re seeing in the oil and gas industry, as well as in other industries targeted for our products and services,” stated George H. Kirby, President and Chief Executive Officer of OPT. “Having a presence in Houston’s vibrant oil & gas hub is a critical part of serving prospective U.S. and international customers. David’s presence in Houston will support business development activities by directly interacting with customers to identify opportunities, build business cases, and to liaise with our New Jersey-based engineering team to develop and implement robust solutions. We continue to evaluate new geographies where additional presence might position us for accelerated growth.” OPT’s Houston presence is intended to foster new opportunities such as commercial contracts and strategic partnerships by establishing strong relationships throughout the sales cycle with solution evaluators, implementers and end users. About Ocean Power Technologies Headquartered in
